            Case 1:21-cv-01670-VSB Document 8 Filed 05/28/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
PHIL NEUMAN,                                              :                             5/28/2021
                                                          :
                                         Plaintiff,       :
                                                          :        21-CV-1670 (VSB)
                           -against-                      :
                                                          :              ORDER
GLOBAL SECURITY SOLUTIONS, INC. and :
WERNER HELLMANN,                                          :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        On February 25, 2021, Plaintiff filed this action against Defendants Global Security

Solutions, Inc. (“Global”) and Werner Hellmann (“Hellmann”) (collectively, “Defendants”).

(Doc. 1.) Plaintiff obtained summons as to Global and Hellmann on February 26, 2021. (Docs.

6 and 7, respectively.) To date, Plaintiff has not filed an affidavit of service or taken any other

action to prosecute this case. Accordingly, it is hereby:

        ORDERED that, no later than June 4, 2021, Plaintiff shall submit a letter of no more than

three (3) pages, supported by legal authority, demonstrating good cause as to why this case

should not be dismissed pursuant to Federal Rule of Civil Procedure 4(m). “Good cause is

generally found only in exceptional circumstances where the plaintiff’s failure to serve process

in a timely manner was the result of circumstances beyond its control.” E. Refractories Co. v.

Forty Eight Insulations, Inc., 187 F.R.D. 503, 505 (S.D.N.Y. 1999) (internal quotation marks

omitted). “District courts consider the diligence of plaintiff’s efforts to effect proper service and

any prejudice suffered by the defendant as a consequence of the delay.” Id. (internal quotation

marks omitted). “An attorney’s inadvertence, neglect, mistake or misplaced reliance does not

constitute good cause.” Howard v. Klynveld Peat Marwick Goerdeler, 977 F.Supp. 654, 658
           Case 1:21-cv-01670-VSB Document 8 Filed 05/28/21 Page 2 of 2


(S.D.N.Y. 1997) (citing McGregor v. United States, 933 F.2d 156, 160 (2d Cir.1991), aff’d, 173

F.3d 844 (2d Cir. 1999)). Plaintiff is warned that failure to submit a letter and to demonstrate

good cause for failure to serve Defendants within ninety days after the complaint was filed will

result in dismissal of this action.

SO ORDERED.

Dated:      May 28, 2021
            New York, New York                     ________________________________
                                                   VERNON S. BRODERICK
                                                   United States District Judge
